Citation Nr: 1207589	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-38 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a disorder of the legs, to include as secondary to a lumbosacral disability.

2.  Entitlement to service connection for a disorder of the legs, to include as secondary to a lumbosacral disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1968 to May 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The claim is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed March 1998 rating decision denied service connection for a right and left leg disorder because the evidence then in the file showed that the Veteran's complaints of pain and numbness were considered to be part of his service-connected low back disorder. 

2.  Additional evidence since received includes documentation of diagnoses of additional disorders of the right and left leg separate from previous complaints of pain and numbness, including arthritis, medial meniscus tear, and suggested patellofemoral and medial joint degenerative joint disease in July 2003, May 2006, and March 2007 VA treatment records; and the suggestion that the low back pain is "most likely related to unstable knee" in an October 2009 VA treatment record.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying this claim for service connection for right and left leg disorders is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  New and material evidence has been submitted since the March 1998 decision to reopen the claim for service connection for bilateral leg disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A March 1998 rating decision initially considered and denied the claim for service connection for right and left leg disorders because the Veteran's complaints of pain and numbness in his legs were found to be part and parcel of his service-connected low back disability and were considered in establishing an increased rating for the service-connected low back disability.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights.  While he filed a timely notice of disagreement in response, he did not perfect the appeal by filing a subsequent substantive appeal.  Therefore, that March 1998 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).  

If, however, new and material evidence is submitted, the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (2011).

The Board has a legal duty to address the new and material evidence requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted, it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1 (1995); McGinnis v. Brown, 4 Vet. App. 239 (1993).  Accordingly, irrespective of what the RO may have determined in this regard, the Board make this threshold preliminary determination, before proceeding further, because it affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end and further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167 (1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was finally denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The Veteran filed the current petition to reopen this claim in April 2006.  Therefore, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The pertinent evidence on file at the time of the March 1998 rating decision included the Veteran's service medical records, VA treatment records dated from 1992 to 1998, VA spine examination reports dated in January 1996 and April 1997, and a VA examination addendum report dated in December 1997.

During the many years since that March 1998 decision, however, the RO has obtained additional VA treatment records.  The additional VA treatment records are not only new, since they were not considered when previously adjudicating and denying the claim, but also are material to the disposition of the claim.  The Veteran was originally denied service connection for his complaints of pain and numbness in the legs as these symptoms were found to be part and parcel of his service-connected low back disability.  However, additional treatment records received since then document possible additional diagnoses of right and left leg disorders that are separate from his complaints of pain and numbness and that may be related to the Veteran's service-connected low back disability.  In particular, a review of the VA treatment records reveals documentation of arthritis in the left knee in July 2003, medial meniscus tear in the right knee in May 2006, and a note suggesting patellofemoral and medial joint degenerative joint disease in the left knee in March 2007.  Additionally, an October 2009 VA treatment record noted a suggestion that the Veteran's low back pain is "most likely related to unstable knee".

Thus, those VA treatment records relate to the previously unestablished requirement for service connection that the Veteran have current diagnoses of right and left leg disorders aside from his complaints of pain and numbness, and that a relationship or correlation be established between any current leg disorder and his service-connected low back disability.  Consequently, the evidence is new and material as defined by VA regulation.  38 C.F.R. § 3.156(a) (2011).  That evidence was not previously submitted to agency decision makers, and is new.  It also is material as it relates to an unestablished fact necessary to substantiate this claim, and by itself, or in connection with the evidence previously of record, raises a reasonable possibility of substantiating this claim because there is now a suggestion that the Veteran has current diagnoses of right and left leg disorders that may be related to his service-connected low back disability.  New evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it is not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 

Accordingly, the claim for service connection for bilateral leg disorders is reopened.  38 U.S.C.A. § 5108 (West 2002).  To that extent only, the claim is allowed  However, rather than immediately readjudicating this claim on its underlying merits, the Board must instead remanding the reopened claim for further evidentiary development.


ORDER

Because new and material evidence has been received, the claim for service connection for a disorder of the right and left legs, is reopened.  To that extent only, the claim is allowed.



REMAND

Before addressing the claim for service connection for bilateral leg disorders, the Board finds that additional development of the evidence is required.

In this case, a VA examination regarding the claimed right and left leg disorders is needed for a medical opinion concerning whether there are current diagnoses of right and left leg disorders, and if so, whether those disorders are proximately due to, the result of, or chronically aggravated, by the service-connected low back disability.  38 C.F.R. § 3.310 (2011).  

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Here, the Veteran asserts that his right and left leg disorders developed secondary to his service-connected low back disability.  He was originally denied service connection for his complaints of pain and numbness in the legs as those symptoms were found to be part and parcel of his service-connected low back disability.  However, recent VA treatment records note additional complaints of right and left leg weakness and giving way, and possible diagnoses of arthritis, medial meniscus tear in the right knee, and patellofemoral and medial joint degenerative joint disease in the left knee.  Therefore, the Board needs a medical opinion to assist in making the determination as to the existence of any current diagnoses of right and left leg disorders.

Furthermore, if it is determined that current diagnoses of right and left leg disorders exist, a medical opinion then also would be needed to determine whether these  disorders are proximately due to, the result of, or chronically aggravated by, the service-connected low back disability, as the Veteran contends, since there is not presently any medical opinion in the file concerning this.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA joints examination regarding the etiology of any right and left leg disorders.  The examiner must review the claims file and should note that review in the report.  The examination should include any necessary diagnostic testing and evaluation.  In offering any opinion, the examiner must consider the full record, to include VA treatment records noting possible diagnoses of arthritis, meniscus tear, and degenerative joint disease.  The examiner also must consider an October 2009 VA treatment record suggesting that the Veteran's low back pain was most likely related to an unstable knee.  The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the claims file.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran currently have any disorder of the right leg or the left leg, including arthritis, medial meniscus tear, or degenerative joint disease, or, has he had any of those disorders since filing this claim?

(b) If so, is it at least likely as not (50 percent or more probability) that any current right or left leg disorder, including arthritis, medial meniscus tear, or joint degenerative joint disease, is proximately due to, or the result of, his service-connected lumbosacral disability?

(c)  Alternatively, if the VA examiner finds that the any right or left leg disorders are not due to his service-connected lumbosacral disability, the examiner should state whether it is at least likely as not (50 percent or more probability) that any right or left leg disorder is aggravated by (permanently increased in severity beyond the natural progression) his service-connected lumbosacral disability?  

(d)  Or, is it at least likely as not (50 percent or more probability) that any right or left leg disorder is otherwise due to the Veteran's service?

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences for this pending claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


